Title: To Thomas Jefferson from Harry Innes, 27 August 1791
From: Innes, Harry
To: Jefferson, Thomas



Sir
Kentucky August 27th. 1791

I did myself the pleasure of acknowledging your favor by Mr. Brown in June. His leaving the District to return to Philadelphia presents so favorable an opportunity of writing again, that I cannot omit it and am encouraged by your invitation to a correspondence.
Your ideas of the impropriety of attacking the Indians by Regular armaments I think will be justly verified by comparing the bad success of Genl. Harmar last fall to the very great, which hath attended the Expeditions of General’s Scott and Wilkinson this summer. The first you are before this informed of; the second hath been almost as successful. Wilkinson, hath destroyed the principal Town of the Ouioctanon Tribe and one Kicapoo Town, cut down about 400 Acres of corn in the Milk, took 35 prisoners, released one Captive and kiled 7 Warriors (1 Squaw and a child by accident), with the loss of two men kiled and 1 wounded slightly in the hand. Harmars loss in men was great, and the expence of the Campaign at least 130000 Dol.—the injury to the Savages very inconsiderable. The expence of Scotts and Wilkinson’s Expeditions will not exceed 42000 Dol.—These two last expeditions will I hope restore the Credit of the Kentucky Militia, and I am confident that if Government would pursue this mode of attacking the Indians by detachments on Horseback it will have the desired effect and compel them to peace. It fills them with Terror and keeps them watching at home.
The people of Kentucky are all turned Politicians, from the highest in Office to the Peasant. The Peasantry are perfectly mad—extraordinary prejudices and without foundation have arisen against the present Officers of Government, the Lawyers and the Men of Fortune. They say plain honest Farmers are the only men who ought to be elected to form our Constitution. What will be the end of these prejudices it is difficult to say. They have given a very serious alarm to every thinking man, who are determined to watch and court the temper of the people.
As the time is not very distant when our District is to come into existence as a member of the Union, I beg leave to request you to appropriate some of your leisure moments to answer the following Quaeries—What kind of an Executive is most eligible for a State Government, a Chief Magistrate only, or one with a Council—Which is the most eligible mode of choosing a Senate, by Commissioners, or by the People—Whether is it best to have a Court of  Chancery separate or as the old Genl. Court of Virga. and as the Fœdral Courts now are—Whether Elections of the Legislature ought to be annual or biennial—Whether the Chief Magistrate ought to be re-elected after the expiration of his Election, or ought there to be a certain period of exception.
It is my wish to collect the sentiments of Gentlemen of abilities and experience on these questions previous to the formation of our Government, as in our infant Country we have very few characters, who have turned their attention to these important subjects. I have therefore ventured sir to ask your Opinion on them, under a confidence that it will not be withholden, when you reflect that it may tend to the general good of mankind. Without any other appology I am with very great respect Dr Sir your mo. ob. Servt.,

Harry Innes


We are extremely anxious to be informed of the Answer given by the Co. of Spain to the demand of the Navigation of the Mississippi, so far as may be consistent and agreable to you.

